DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the two reference electrode forming a thermocouple (claim 10) and two electrodes on the flex circuit forming a thermocouple (claim 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. A thermocouple is by definition two dissimilar conductors that touch each other. The figures do not show electrodes 569 or 572 in contact and there are no figures that show the internal elements of the shaft on which the electrodes reside. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. A thermocouple is an art-recognized structure which is by definition two different conductors attached at a junction. The . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wittenberger (US 2011/0184399), D’Angelo (US 2013/0150693) and Avitall (US 2012/0143177)
Regarding claims 1, 2 and 9, Wittenberger discloses a cryosurgical balloon catheter system for cardiac ablation that includes a catheter shaft (26, fig. 1) with a guidewire lumen (32) and a first inflatable/deflatable balloon (36) and second inflatable/deflatable balloon (38) attached to the lumen distal end (figs. 3-4). Wittenberger does not disclose the first balloon has a plurality of flex circuits each with two electrodes such that none of the electrodes are on the maximum circumference of the balloon, where the electrodes are connected to a console by wires routed via the .

Claims 3-8 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wittenberger, D’Angelo and Avitall, further in view of Joye (US 6,428,534).
Regarding claims 3 and 11, the system of Wittenberger-D’Angelo-Avitall does not disclose that the electrodes are positioned on the inner surface of the balloon. However, 
Regarding claim 4, the system of Wittenberger-D’Angelo-Avitall includes the flex circuits distal of the maximum circumference (figs. 7-8 and [0221] of D’Angelo as discussed above with respect to claim 1).
Regarding claim 5, the system of Wittenberger-D’Angelo-Avitall as discussed above does not include a specific number of flex circuits. However, D’Angelo discloses at least 1o (fig. 3A). Further, the number of an element to include in a system is well within the level of ordinary skill in the art and Applicant has not disclosed that at least 8 flex circuits produces an unexpected result. Therefore, before the application was filed, it would have been obvious to provide the system of Wittenberger-D’Angelo-Avitall with any number of flex circuits, including at least 10 as taught by D’Angelo, which would produce the predictable result of providing information to a user at those locations.
Regarding claims 6-8 and 16, aside from the structural features discussed in the preceding rejections these claims recite a functional limitation directed to the 
Regarding claims 12 and 14, the system of Wittenberger-D’Angelo-Avitall discloses this feature as discussed above in the rejection of claim 1.
Regarding claims 13 and 17, the system of Wittenberger-D’Angelo-Avitall-Joye discloses this feature as discussed above in the rejection of claim 4.
Regarding claim 18, the system of Wittenberger-D’Angelo-Avitall-Joye discloses this feature as discussed above in the rejection of claim 3.
Regarding claim 19, the system of Wittenberger-D’Angelo-Avitall discloses this feature as discussed above in the rejection of claim 1.
Regarding claim 20, the system of Wittenberger-D’Angelo-Avitall discloses this feature as discussed above in the rejection of claim 1.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wittenberger, D’Angelo and Avitall, further in view of Basu (US 2015/0342532) and Hooven (US 2003/0018329).
Regarding claim 10, the system of Wittenberger-D’Angelo-Avitall does not disclose a pair of reference electrodes that forms a temperature sensor. It is noted that the claims do not recite any processor or controller that would perform the recited .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wittenberger, D’Angelo, Avitall and Joye, further in view of Hooven.
 Regarding claim 15, the system of Wittenberger-D’Angelo-Avitall-Joye does not disclose that the electrodes on the flex circuits form a thermocouple. Hooven discloses measuring the temperature between two electrodes ([0147]). Further, it is well established that temperature is a relevant parameter in a cardiac ablation procedure and Applicant has not disclosed how measuring temperature produces an unexpected result. Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to modify the system of Wittenberger-D’Angelo-Avitall-Joye to measure temperature between any electrodes as taught by Hooven to produce the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding a balloon with folds that allow two electrodes between spines to face each other in a delated configuration, see figures 13 and 14 of US 5,846,238 to Jackson. Regarding the use of electrocardiogram sensors on the inside wall, outside wall or embedded within a balloon, see element 54 in figure 3 and paragraph [0070] of US 2013/0066312 to Subramaniam. Regarding a cardiac ablation balloon with a plurality of flex circuit electrodes on the distal portion of a balloon, see figure 2 of US 2017/0156791 to Govari and figure 11 of US 2007/0083194 to Kunis. Regarding the general teaching that leads can be placed outside of, inside of, or embedded within catheter walls, see paragraph [0096] of US 2002/0188280 to Nguyen. Regarding the use of a reference thermocouple, see figure 13 of US 6,162,184 to Swanson and paragraph [0051] of US 2004/0059325 to Swanson. Regarding measuring temperature between electrodes, see paragraph [0035] of US 2003/0158551 to Paton.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794